               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )     Criminal No. 2014-26
                                 )
TROY NORMIL,                     )
                                 )
               Defendant.        )


APPEARANCES:

Gretchen Shappert
Meredith Edwards
United States Attorney Office
St. Thomas, U.S.V.I.
     For the United States of America,

Troy Normil
Salters, SC
     Pro se.

                               ORDER
GÓMEZ, J.

      Before the Court is the Report and Recommendation of the

Magistrate Judge recommending that the Court deny Troy Normil’s

28 U.S.C. § 2255 petition (“2255 petition”).

      On May 8, 2014, Troy Normil (“Normil”) was indicted by a

federal grand jury on nine charges. Normil pled guilty to one

count of carjacking in violation of 18 U.S.C. § 2119; and one

count of using a deadly weapon during the commission of a crime

of violence in violation of 18 U.S.C. § 924(c)(1)(A). Normil was

sentenced to 40 months imprisonment on the carjacking count and
United States v. Normil
Criminal Number 14-26
Order
Page 2

84 months imprisonment on the use of a deadly weapon count. The

sentences for the two counts were to run consecutively. The

Court further sentenced Normil to three years of supervised

release on the carjacking count and five years of supervised

release on the use of a deadly weapon count. The terms of

supervised release were to run concurrently. Finally, the Court

ordered Normil to pay $2,416.31 in restitution and a special

assessment of $100 for each count of conviction.

      On June 6, 2016, Normil filed the instant motion seeking

relief under 28 U.S.C. § 2255 (the “2255 petition”). The United

States filed an opposition on September 13, 2016. On February

28, 2019, the Magistrate Judge entered a Report and

Recommendation recommending that the Court deny Normil’s 2255

petition.

      Litigants may make “specific written objections” to a

magistrate judge's report and recommendation “[w]ithin 14 days

after being served with a copy of the recommended disposition.”

See Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1)

(“Within fourteen days after being served with a copy, any party

may serve and file written objections to such proposed findings

and recommendations as provided by rules of court.”).

      When a party makes a timely objection, the district court

“make[s] a de novo determination of those portions of the report
United States v. Normil
Criminal Number 14-26
Order
Page 3

or specified proposed findings or recommendations to which

objection is made.” Id. When no objection to a magistrate’s

report and recommendation is made the district court reviews the

report and recommendation for plain error. See Henderson v.

Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (“While . . . [28

U.S.C. § 636(b)(1)] may not require, in the absence of

objections, the district court to review the magistrate’s report

before accepting it, we believe that the better practice is for

the district judge to afford some level of review to dispositive

legal issues raised by the report.”); see also Tice v. Wilson,

425 F. Supp. 2d 676, 680 (W.D. Pa. 2006) aff’d, 276 Fed. App’x.

125 (3d Cir. 2008) (explaining that, by failing to object to a

portion of a report and recommendation, the litigant “waived its

right to have this Court conduct a de novo review,” and that in

those circumstances, “the scope of [the court's] review is far

more limited and is conducted under the far more deferential

standard of ‘plain error’”).

      Normil did not file an objection to the Magistrate Judge’s

report and recommendation. Accordingly, the Court will review

the Report and Recommendation for plain error.

      In his 2255 petition, Normil argues that his sentence

should be vacated because he is actually innocent. Normil

asserts that carjacking is no longer a crime of violence under
United States v. Normil
Criminal Number 14-26
Order
Page 4

Johnson v. United States, 135 S. Ct. 2551 (2015). Thus, Normil

argues, his sentence should not have been enhanced under 18

U.S.C. § 924(c)(1)(A)(ii) (“Section 924”). However, as noted by

the Magistrate Judge, “following Johnson, the [Armed Career

Criminal Act] still provides that a defendant who has been

convicted of a violent felony, as defined under either of the

two remaining provisions, may have his sentence enhanced under §

924(e).” See ECF No. 64 at 5. In this case, Normil was convicted

under Section 924(c). Section 924 (c)(3) defines a crime of

violence as a felony that:

         (A) has as an element the use, attempted use, or
         threatened use of physical force against the
         person or property of another; or
         (B) that by its nature, involves a substantial
         risk that physical force against the person or
         property of another may be used in the course of
         committing the offense.

Section 924(c)(3)(A) and (B).

      The Magistrate Judge further noted that all circuits to

consider whether carjacking in violation of 18 U.S.C. § 2119 is

a crime of violence under Section 924(c)(3)(A) have concluded

that it is. The Magistrate Judge also relied on United States v.

Foster, 734 Fed. App’x 129 (3d Cir. 2018). In that case, the

defendant was convicted of robbery, carjacking, and firearm

offenses. On appeal, the defendant challenged “the District

Court’s determination that Hobbs Act robbery and carjacking are
United States v. Normil
Criminal Number 14-26
Order
Page 5

crimes of violence under § 924(c) of the [Armed Career Criminal

Act].” Id. at 132 n.5. The Third Circuit affirmed the district

court, explaining that carjacking “can serve as a predicate

offense for purposes of [the defendant’s] § 924(c) convictions

because [the defendant] was contemporaneously convicted of a

firearm offense.” Id. Similarly, here, Normil was convicted of

carjacking and using a deadly weapon during the commission of a

crime of violence. A dispositive legal issue here is whether

using a deadly weapon during a carjacking is a crime of

violence. In light of Third Circuit precedent, the Court is

persuaded that it is. Cf. Darby v. United States, 2018 WL

3412846, at *3 (D.N.J. July 12, 2018) (“[C]arjacking, when

accompanied by a conviction for brandishing a weapon under §

924(c)(1)(A)(ii), is categorically a crime of violence pursuant

to the elements clause of § 924(c).”).

      Having reviewed the Magistrate Judge’s Report and

Recommendation for plain error, the Court finds that the Report

and Recommendation is wholly consistent with the applicable

legal authority. Moreover, the Court finds no error, let alone

plain error, in the Report and Recommendation.

      The premises considered; it is hereby

      ORDERED that the Report and Recommendation docketed at ECF

Number 64 is ADOPTED; it is further
United States v. Normil
Criminal Number 14-26
Order
Page 6

      ORDERED that Troy Normil’s 2255 petition docketed at ECF

Number 48 is DENIED; it is further

      ORDERED that all pending motions are MOOT; and it is

further

      ORDERED that the Clerk of Court shall CLOSE Civil Case

Number 3:16-cv-45.



                                              S\
                                                   CURTIS V. GÓMEZ
                                                   District Judge
